Citation Nr: 0622356	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right arm and 
shoulder condition, to include as secondary to his 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran's Form DD-214 shows he served on active duty from 
April 1968 to February 1972.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In his September 2002 claim, the veteran requested service 
connection for his right arm, shoulder, and hand.  Although 
the RO's September 2002 letter mentioned the veteran's claim 
for service connection for his right hand, and the subsequent 
C&P exam included some references to the veteran's right 
hand, the rating decision addressed only the veteran's right 
arm and shoulder.  Accordingly, the veteran's claim for 
service connection of the right hand as secondary to his 
service-connected low back disability is referred to the RO 
for appropriate action.  
 

FINDINGS OF FACT

1.  The veteran's right shoulder is painful, with limited 
range of motion, and his right arm has some positive drop arm 
findings.  

2.  Magnetic resonance imaging of the right shoulder reveals 
evidence of tendinopathy of the supraspinatus tendon, with 
partial tear and degenerative changes of the 
acromioclavicular joint.  

3.  The VA examiner's medical opinion is that the veteran's 
current right arm and shoulder condition is not likely at all 
connected to his lumbar spine condition.  

4.  No evidence relates the veteran's current right arm and 
shoulder condition to an injury or disease incurred during 
service.   


CONCLUSION OF LAW

Criteria for service connection for a right arm and shoulder 
disability, to include as secondary to the veteran's 
service-connected low back disability, is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a disability is 
proximately due to, or the result of, a service-connected 
disease or injury, that disability may also be 
service-connected.  38 C.F.R. § 3.310(a).  To qualify for 
such secondary service connection, the veteran must establish 
all of these three requirements: (1) a service-connected 
disability; (2) a subsequent current disability; and (3) the 
current disability is proximately due to, or the result of, 
the service-connected disability.  Since the veteran cannot 
establish the third requirement, secondary service connection 
is not warranted.  

The veteran asserts that his right arm and shoulder condition 
should be granted secondary service connection to his 
service-connected low back disability.  The first requirement 
for service connection has been met because the veteran was 
granted service connection for his low back (lumbosacral 
strain) disability in March 1972.  And the veteran has met 
the second requirement as well, because the record shows that 
he currently has a right arm and shoulder disability.  But 
there is no competent evidence in the record to establish 
that the veteran's current right arm and shoulder disability 
is proximately due to, or the result of, his low back 
disability.  

The only medical evidence on the relationship between the two 
disabilities is the January 2003 opinion of the VA examiner.  
The VA examiner was asked to review the veteran's claims 
file, examine his back and his right shoulder, arm, and hand, 
and to provide an opinion as to whether it is as likely as 
not that the veteran's current conditions of his right 
shoulder, arm, and hand are related to his service connected 
disability.  After receiving the veteran's claims file, the 
VA examiner reviewed his medical records, and examined the 
veteran before stating that the veteran's current right arm 
and shoulder condition is not likely at all connected to his 
lumbar spine condition.  And, after obtaining MRI images of 
the right shoulder, the addendum to his original report was 
not modified.  The record contains no medical evidence to the 
contrary.  

The veteran's representative argues that very little weight 
should be given to the VA examiner's opinion because the 
examiner's rationale lacks the scientific basis needed to 
buttress the conclusions reached.  To be sure, the VA 
examiner does not provide the rationale for his conclusion-
he merely states that it is not likely at all that the 
disabilities are connected.  But the three pages of the 
report show that he was very thorough in his examination, 
even to the point of obtaining MRI images of the veteran's 
right shoulder.  And if this were a case where the claimed 
disability were closely connected in physiology to the 
service-connected disability, or where another medical 
professional had provided a causal connection, more 
explanation would have been helpful.  But given that the 
medical examiner was to relate the veteran's low back strain 
with a condition of his right arm and shoulder, and the 
examiner had just thoroughly examined both conditions, the 
January 2003 opinion by the VA examiner provides this Board 
with sufficient medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (the purpose of obtaining a medical 
opinion is to provide medical evidence sufficient to decide 
the claim).  

The only evidence of a connection between the two 
disabilities is the opinion of the veteran.  As a lay person, 
however, he is not competent to provide such a medical 
judgment.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).  And since the veteran's lay 
opinion is the only evidence in support of the claim, the 
benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 is not applicable here because there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  
Secondary service connection is thus not warranted.  

Although the record does not support secondary service 
connection, analysis of the evidence to see if the veteran 
could qualify directly for service connection is appropriate.  
For a claim for direct service connection, the veteran must 
establish the following three requirements: (1) the existence 
of a current disability; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Disorders diagnosed after discharge may be service connected 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As discussed above, the veteran has a current right arm and 
shoulder disability.  But his service medical records contain 
no evidence of complaints regarding his right arm or right 
shoulder during service.  Nor has the veteran asserted that 
he was injured or that he incurred a disease with respect to 
his right arm or shoulder during service.  And no medical 
evidence relates his current disability to any injury or 
disease during service.  Accordingly, direct service 
connection is also not warranted.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the March 2003 rating decision.  It described the evidence 
necessary to substantiate a service connection claim,  
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, it did provide an address for the veteran to use in 
sending evidence to VA, and the invitation to send evidence 
in his possession to VA was part of the text of 38 C.F.R. 
§ 3.159(b)(1) that was reproduced in the November 2003 
statement of the case.  In any event, neither the veteran nor 
his representative has raised any notification issues on 
appeal.
 
The RO's letter also did not address what evidence was needed 
with respect to the disability rating criteria or the 
effective date for service connection for a right arm and 
shoulder disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (since the degree of disability and effective date 
of the disability are part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by that omission, however, because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, treatment records from 
VA medical facilities, and private medical records authorized 
by the veteran, and by providing the veteran with a medical 
examination.  


ORDER

Service connection for a right arm and shoulder condition, to 
include as secondary to his service-connected low back 
disability, is denied.    



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


